Citation Nr: 1030939	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-34 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder and post-
traumatic stress disorder (PTSD) based upon personal assault. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The veteran served on active duty from November 1967 to December 
1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an RO decision of November 2005.  The Board 
remanded the appeal for further evidentiary development in 
January 2009.  The Veteran presented sworn testimony in support 
of his appeal during a hearing before the undersigned Veterans 
Law Judge in June 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


REMAND

Pursuant to the Board's January 2009 remand, the Veteran 
submitted relevant private medical records, and the RO obtained 
VA treatment records dated from 1985 to 2009.  

However, the Veteran reports having sought VA medical care at the 
Dayton VA medical center and related facilities as early as 1970, 
following his discharge from service.  The claims file does not 
contain a copy of the RO's request which yielded the records 
dated as early as 1984, so it is impossible to determine whether 
the earlier records were requested and if so, why they were not 
received.  In any case, records reflecting mental health care 
proximate to service are relevant to the Veteran's claim and it 
is our responsibility to obtain them, if they exist.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, another attempt to obtain these records 
is required.  

Furthermore, the RO has not performed a review of the newly-
obtained VA and private treatment reports in connection with an 
adjudication of the Veteran's claim.  The Veteran has not waived 
initial RO review of this new evidence.  Therefore, the matter on 
appeal is not yet ripe for appellate review.

As it appears that the veteran continues to seek VA medical and 
mental health care, at Dayton and Chillicothe, all recent VA 
treatment records should be updated for the file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA 
medical treatment afforded to the Veteran 
at the Dayton VA medical center and related 
facilities from 1970 to 1985 for inclusion 
in the claims file.  If there are no such 
records, a written response to this effect 
must be included in the claims file to 
facilitate appellate review.

2.  The RO should obtain all records of VA 
medical treatment afforded to the Veteran 
at the Dayton VA medical center and related 
facilities and from the Chillicothe VA 
subsequent to 2009 for inclusion in the 
claims file.  

3.  After the development requested above 
has been completed, the RO should again 
review the record, performing an initial 
review of all evidence and argument added 
to the claims file since the January 2009 
remand.  If a need for additional 
evidentiary development is apparent upon 
this review, such development should be 
completed.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


